Title: To James Madison from Rufus King, 15 January 1802
From: King, Rufus
To: Madison, James


No. 50.
Sir,
London Jan. 15. 1802.
I have before mentioned to you that the cession of Louisiana (of which it seems to me we can have no doubt, notwithstanding what may be said to amuse us) was not once a topic of Enquiry or discussion in the negotiation of the Preliminaries: and for the same reason that it was not heard of on that occasion Lord Hawksbury has recently informed me that it had not been, and would not be mentioned at Amiens. It is impossible for me to suspect collusion in this affair, and my persuasion, after the most careful attention, is that England abstains from mixing herself in it—precisely from those considerations which have led her to acquiesce in others of great importance to the balance of Europe, as well as her own repose, and upon which she has been altogether silent.
The Expedition to St. Domingo did not sail without previous Explanations between London and Paris. Its destination was understood to be exclusively to that Colony: at present it is conjectured, should the situation of St. Domingo not require the whole Force, that a part of it will be sent to take possession of New Orleans.
I have sent to Mr. Livingston a Copy of the Paper enclosed in my No. 42. and shall give to him whatever information upon this and other interesting subjects it may be in my power to do.
As the object and words of the 2. article of the Convention will be sought for, and examined with care and attention, it occurs to me upon the revision of my former communications to suggest a single observation to those heretofore made. If the II. Article of the Convention had been entirely omitted, the 4th. article of the Treaty of Peace would have remained in full force and operation: the adoption of the 2nd. article of the Convention limits its force and operation to subjects upon which it legally can, and ought hereafter operate; thereby excluding all those upon which it once might have so operated, but upon which from various causes it can and ought not in future to operate: this reflection, pursued in its detail, will place the Article in its true light. With perfect respect and Esteem, I have the honour to be, sir, Your ob. & faith. Servt.
Rufus King.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC in a clerk’s hand, except for King’s complimentary close and signature. Italicized words were written in code; key not found. Decoded interlinearly by a clerk.


   See King to JM, 20 Nov. 1801, and nn.

